 



Exhibit 10.36
ORIGINAL
Trio-Tech (M) Sdn. Bhd.
and
Amphenol Malaysia Sdn. Bhd.
TENANCY AGREEMENT

 



--------------------------------------------------------------------------------



 



This TENANCY AGREEMENT is made the FIRST day of DECEMBER, 2003 Between the
TRIO-TECH (M) SDN BHD, a company incorporated with limited liability under the
laws of Malaysia and having its registered office at Plot 1A Phase t Bayan
Lepas, Free Trade Zone, Pulau Penang, 11900 Penang, Malaysia (hereinafter called
“the Landlord”) of the one part and AMPHENOL MALAYSIA SDN. BHD, a company
incorporated with limited liability under the laws of Malaysia and having its
registered office at No 188 — F, Jalan Sultan AzIan Shah, Sungai Tiram, 11900,
Bayan Lepas, Pulau Phang, Malaysia (hereinafter called “the Tenant”) of the
other part.
WHEREAS:
The Landlord is the registered owner of the land held under H.S.(D) 19983, Lot
No.5840, Mukim 12, South-West District, Pulau Pinang, together with the
buildings situated in it and known as Factory Plot No.1A, Phase 1, Bayan Lepas
Free Trade Zone, Jalan Sultan AzIan Shah, 11900 Pulau Pinang(“Property”).
The Property is a factory.
The Landlord desires to let and the Tenant desires to take up tenancy of the
property (hereinafter called “the said Premises”) excluding the building
together with the car park lots demarcated and colored in “Red” (hereinafter
called “the Storage Area”) (“hereinafter called the said Premises”), upon the
term and conditions hereinafter contained.
THE AGREEMENT WITNESSETH as follows:
1 . Tenancy

A.   The Premises       Subject to the terms and conditions of this agreement
and in consideration of the payment of a deposit referred to in clause 1.4
(“Deposit”), the Landlord grants to the Tenant and — the Tenant takes up tenancy
of the said Premises containing an area of approximately 14,990.25 square feet,
which is made up of:-

     
Main Floor Area
  9,740.00 sq. feet
Ancillary Floor Area
  2,250.25 sq. feet
Open — Sided Shed
  3,000.00 sq feet

     Please see Annex A.

B.   The Term       The Term of the tenancy of the said Premises is for a term
of two (2) years, commencing from the fifteen day of December 2003 or 1 day
after receipt of a written notification from the relevant authorities by the
Tenant as hereinagreed (whichever is later) terminating on the fourteen day of
December 2005 or two (2) years after the date of commencement of the tenancy as
hereinagreed.

     With First Option:

  (i)   Subject to clause 2.14 hereof to Renew the tenancy at the end of the
tenancy hereby created for another two (2) years at a revised rate, based on
prevailing market rates determined by an independent valuer appointed by the
Landlord.

 



--------------------------------------------------------------------------------



 



PROVIDED ALWAYS that the Tenant shall have regularly paid the rent hereby
reserved and performed and observed the terms and conditions herein on his part
contained. OR,

  (ii)   To Purchase the said Premises, if the Landlord shall desire to sell,
during the period of this Tenancy, at a price to be determined upon assessment
of the market value of the Property by an independent valuer appointed by the
Landlord.     (iii)   Any Valuation so determined by an independent valuer
appointed by the landlord shall be deemed final.

C.   The Rental       The Tenant yielding and paying therefore during the said
term the rent of Malaysia ringgit sixteen thousand only (RM 16,000) per month
from 15th December 2003 to 14th December 2005.       To be paid, without any
deduction and in advance and without demand on the first day of each calendar
month of the year, the first of such payments to be made on the 15th day of
December 2003.

D.   Deposit       The Tenant shall pay to the Landlord a Deposit equivalent to
three (3) months’ rent payable, on or before the execution of this Agreement or
commencement of the said term, whichever is the earlier as security against
breach of any of the convenants herein contained or any damages caused to the
said Premises.       The Tenant shall pay to the Landlord a Utilities Deposit of
RM5,000.00. The utilities Deposit will be increased accordingly, should the
Tenant’s actual utilities usage, taking three (3) months average, exceed by 200%
of RM5,000.00 excluding the usage of the Landlord.       The Deposit and
Utilities Deposit shall unless increased as herein agreed be maintained at this
figure during the said term and shall not be treated as payment of rental for
any period.       Subject to clause 45, the Deposit shall be refund without
interest on the termination of this tenancy subject however to an appropriate
deduction as damages in respect of any such breach / damage.

2.   THE TENANT HEREBY COVENANTS WITH THE LANDLORD AS FOLLOWS:-

2.1   To pay rent in the manner referred to in clause 1 C.   2.2   To pay all
utility bills incurred during the said term. The Tenant also undertakes to
install their own internal meters to record and track the usage of all utilities
in connection on the Tenant’s occupation of the said Premises and furnish a
photocopy of such utility bills to the Landlord on the monthly basis.   2.3  
Not to make any structural alterations or additions to the said Premises,
without the landlord’s consent in writing. Any alteration or damage by the
Tenant shall be made

2



--------------------------------------------------------------------------------



 



    good upon the termination of this agreement. All alterations must comply
with the laws and by-laws set by the Government.   2.4   To keep the said
Premises together with the Landlord’s fixtures and fittings, in good condition
and to yield up the same at the end of the said term (reasonable wear & Oar and
damage by the storm, act of God, war, riot and civil commotion excepted).   2.5
  Not to do or permit to be done on the said Premises anything whereby the
policy or policies of insurance against loss or damage by fire thereof may
become void or voidable or whereby the insurance premiums payable thereof may be
increased and to reimburse the Landlord in full in respect of any expenses
incurred as a result of breach of this covenant.   2.6   Not to be done anything
on the said Premises which in the opinion of the landlord is against the
permitted usage, embarrassment nuisance or annoyance or caused damage or
inconvenience to the Landlord or to the Tenants, occupiers or lessees of the
neighbouring premises or for any illegal or immoral purposes.   2.7   To permit
the Landlord or his agent upon service of a 3 days prior notice to the Tenant to
enter upon and to examine the said Premises and the Landlord may serve upon the
Tenant notice in writing specifying any repairs necessary to be done Or damages
or breaches caused by the Tenant only and the Tenant shall forthwith execute the
same and if the Tenant shall not within seven (7) days after the service of such
notice proceed diligently with the execution of such repairs in a workmanlike
manner, the Landlord shall be entitled but not obligatory to effect or cause
such repairs and the cost thereof shall be deemed to be debt due from the Tenant
to the Landlord which such sum can be deducted from the Deposit referred to in
clause 1D. and or be recovered by legal proceedings. The Tenant shall in such an
instance allow howsoever the Landlord and its workman or agents or servants to
enter upon the said Premises without hindrances whatsoever.   2.8   To be
responsible for and to indemnify the Landlord against all damages occasioned to
the said Premises or any part thereof any adjacent of a willful act or
negligence or default on the part of the Tenant or his servants or employees.  
2.9   Not to store, permit or suffer to be brought or stored on the said
Premises firearms, ammunitions or unlawful goods, gunpowder, saltpeter,
kerosene, or any combustible substance or any goods which in the opinion of the
Landlord is of a noxious or dangerous or hazardous nature.   2.10   To insure
and keep insured the Tenant’s own goods, machinery and or chattels from loss or
damage by fire up to the full value thereof and to pay all premiums necessary
for the purpose.   2.11   Strictly not to assign, sublet or part with possession
of the said Premises or any part thereof without prior written consent of the
Landlord.   2.12   At the expiration or sooner determination of the Tenancy
hereby created, to peaceably and quietly yield up the said Premises to the
Landlord with all the fixtures and fittings found herein in good and tenantable
repair and condition.

3



--------------------------------------------------------------------------------



 



2.13   To permit at all reasonable times the landlord, licencees, visitors,
guests, tenants, servants or agents access and/or the right of way through the
Said Premises main entrance to the Storage Area without interruption or
interference whatsoever.   2.14   At the written request of the Tenant made not
less than two (2) months before the expiry of the Term, and if at the time of
such request, there shall not be any existing breach or no observance of any
terms and conditions of this Agreement by the Tenant, the Landlord may at their
sole discretion grant the Tenant the first option to continue the Tenancy
thereto for another term as referred to in clause 1 B(i).   3.   THE LANDLORD
HEREBY COVENANTS WITH THE TENANT AS FOLLOWS:-   3.1   To pay all quit rent
rates, assessment, taxes and maintenance fees on the said Premises levied or to
be levied by the Government or Developer or any other local authorities.   3.2  
To permit the Tenant to affix and install in the said Premises, at the Tenants
own cost, fixtures and fittings and from time to time during the said Term to
permit the Tenant to disconnect and remove such fixtures and fittings PROVIDED
ALWAYS that the Tenant shall make good and repair any damage to the said
Premises.   3.3   To insure and keep insured the said Premises, excluding Tenant
own goods, fixtures and fittings against loss and damaged by fire up to the full
value thereof and to pay all insurance premiums necessary for that purposes.  
3.4   That the Tenant paying the rent hereinbefore reserved punctually and
performing and observing the terms and conditions on his part herein contained
shall peaceably hold and enjoy the said Premises without any interruption by the
Landlord or any person lawfully claiming through under or in trust for him.  
3.5   Upon the expiration of the Tenancy hereby created, to refund to the Tenant
without interest the Deposits referred to in clause 1 D.   3.6   Repair and keep
in repair the exterior of the Storage Area all windows and doors enclosing the
same.   3.7   Not to carry or caused to be carried out any renovation to any
property adjacent to said Premises unless prior written consent has been
obtained from the Tenant with regard to the nature, extent and design of the
proposed renovation, the consent of which shall not be unreasonable withhold.  
3.8   Not to block or obstruct the road, easement or passage to the said
Premises.   4.   PROVIDED ALWAYS THAT it is hereby expressly agreed and declared
by and between the parties as follows:-   4.1   If the rent reserved or any part
hereof shall remain in arrears and unpaid for fourteen (14) days after becoming
due whether formally demand or not or if there is a breach of any terms and
conditions on the part of the Tenant herein contained or if the Tenant shall
make any assignment for the benefit of his creditors or enters into agreement or
makes any arrangement with his creditors by composition or

4



--------------------------------------------------------------------------------



 



    otherwise or suffers any distress or attachment or execution to be levied
against his goods then and in any case it shall be lawful for the landlord to
re-enter upon the said Premises or any part thereof in the name of the whole and
thereupon the Tenancy hereby created shall determine and/or if no re-entry is
made to terminate the tenancy herein created and the Landlord shall be entitled
0 vacant possession of the said Premises whereupon the Tenant shall quit and
render vacant possession of the said Premises to the Landlord without prejudice
to the Landlord’s rights in respect of any antecedent breach of and covenant or
obligation on the part of the Tenant hereby contained.   4.2   In the event of
frustration, whether due to the Act of God, War or acquisition of the said
Premises by the Government actions beyond the control of the Landlord then this
Agreement shall automatically become void and be of no further effect and in
such case neither party or whatsoever, save the Landlord shall refund the said
Deposit referred to in clause 1 D.   4.3   In the event that the Landlord shall
desire to sell the said Premises, the existing Tenant shall be given first
option to purchase as referred to in clause 1B (ii)and thereafter should the
Tenant refuse to purchase for whatsoever reasons, within the time specified by
the Landlord then the offer shall be given to any parties that may meet the
price offered.   4.4   The Tenant shall be absolutely responsible for the
repairs to any part damaged or any portion or part of the said Premises
including roof caused by breaking in or burglary or theft at any cause not
attributable to the Landlord during the currency of this Tenancy hereby granted.
  4.5   In the event the said Premises is destroyed by fire so as or access
thereof impossible than the rent agreeable to be paid shall be suspended until
the said Premises shall be rendered fit for occupation and use or until access
thereto may be obtained as the case may be PROVIDED ALWAYS that the whole of the
said Building is destroyed or damaged by fire than this agreement shall cease to
have any legal effect save the clause for recovery of damage in respect of
breach or breaches of the Tenants covenants and stipulations herein contained.  
4.6   No Premature Termination       Both parties shall not terminate the
Tenancy herein prior to the expiry of the Term as referred to in clause 1B.    
  Should the Tenant unlawfully terminate this agreement before the expiry of the
Term, the aforesaid Deposit as stipulated in clause 1D shall be forfeited by the
Landlord.   4.7   Notice

  (i)   Any notice under this Agreement shall be in writing.     (ii)   Any
notice to the Tenant shall be sufficiently served on the Tenant if addressed to
the Tenant and left at, or sent to it by registered post to the Tenant’s address
stated in this agreement.

5



--------------------------------------------------------------------------------



 



  (iii)   Any notice shall be sufficiently served on the Landlord if addressed
to the Landlord and led at or sent to it by registered post to the Landlord’s
address stated in this agreement.     (iv)   Any notice sent by registered post
shall be deemed delivered at the time when in ought in the course of pot to be
delivered at the address to which it is sent.

5. Except for the representations made and the terms hereinagreed the Landlord
has no knowledge of the type of business the Tenant intends to operate within or
in the Said Premises and if there shall be a requirement that the Tenant has to
have permission and/or licences from the relevant authorities prior to the
commencement of this tenancy, the Tenant shall at the costs of the Tenant apply
to such relevant authorities for their permission or licences and the Landlord
shall upon such request assist the Tenant to apply for such permission or
licences.
     PROVIDED ALWAYS the Landlord shall apply if so required to the relevant
authorities upon execution or within 30 days from the date hereof to let the
said Premises to the Tenant as hereinagreed except that the Landlord shall not
be liable or responsible howsoever to the Tenant if in the event such permission
or consent is refused or rejected and the said Premises cannot be letted to the
Tenant as hereinagreed. In such an event all monies paid herein to the Landlord
shall be refunded free of interest to the Tenant and the Tenant shall
immediately upon such rejection or refusal vacate from the said Premises and
thereafter neither party shall have any other claim whatsoever against the other
and this agreement shall become null and void save if possession has been
rendered to the Tenants, the rights of the Landlord to seek compensation or
indemnity, Or any damage and or loss whatsoever caused ‘ by the Tenant’s
occupation of the said Premises. For the purposes aforesaid the parties hereto
agree the tenancy herein created shall commence one (1) day after receipt of a
written consent notification Landlord of such permission or consent by the
Tenant.

6.   This agreement shall be binding on the heirs, executors and administrators,
successors in title of the parties hereto.   7.   Time is the essence of this
Tenancy Agreement.   7.   Legal Fees and Stamp Duty   7.1   The Tenant shall pay
all fees and expenses in connection with or incidental to this agreement
(including the solicitor’s fee) in connection with the preparation, execution,
attempted enforcement or enforcement of this agreement.   7.2   The Tenant shall
pay all stamp duty, fees or other charges payable on or incidental to the
execution, issue, delivery and registration of this agreement.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have hereunto set their hands and/or seals
the day and the year first above written.

     
Signed by:
   
 
  /s/ Betty Ang
Miss Betty Ang
   
 
   
Human Resources Manager
   
 
   
For and on behalf of
   
 
   
TRIO-TECH (M) SDN BHD
  TRIO- TECH (M) SDN BHD
CO NO: 105390-V
  Plot 1A, Phase 1,
 
  Bayan Lepas Free Trade Zone,
in the presence of
  11900 Penang.
 
  Tel: 643650 (4 lines),
 
  Fax# 6440041

 
Mr. Victor Ting
Vice-President, CFO
Signed by:
Mr Ng Eng Sin
Director

     
 
                      /s/ Ng Eng Sin
 
   
for and on behalf of
            Amphenol Malaysia Sdn Bhd (M) Sdn Bhd
 
            (547421-X)
Amphenol Malaysia Sdn Bhd (M) Sdn Bhd
            No. 188-F, Jalan Sultan Azlan Shah,
Co. no: 547421-x
            Sungai Tiram 11900, Bayan Lepas
 
                      Penang,Malaysia.
in the presence of:
  Tel; (604) 644 8628 Fax: (604) 644 9628

         
 
      /s/ Chong Foo Yeen
 
           (Signature of Witness)
 
       
 
  Name of Witness:        CHONG FOO YEEN
 
       
 
  Designation:        Advocate &
 
           Solicitor
 
           Penang

7